MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Mar 30 2017, 7:13 am
court except for the purpose of establishing
                                                                      CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Danielle L. Gregory                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Robert J. Henke
                                                         Marjorie Newell
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re The Matter of S.G. (Minor                          March 30, 2017
Child);                                                  Court of Appeals Case No.
                                                         49A05-1610-JC-2351
P.G. (Mother),
                                                         Appeal from the Marion Superior
Appellant-Respondent,                                    Court
        v.                                               The Honorable Marilyn Moores,
                                                         Judge
The Indiana Department of                                The Honorable Rosanne Ang,
Child Services,                                          Magistrate

Appellee-Petitioner.                                     Trial Court Cause No.
                                                         49D09-1601-JC-211




Pyle, Judge.

Court of Appeals of Indiana | Memorandum Decision 49A05-1610-JC-2351 | March 30, 2017     Page 1 of 9
                                       Statement of the Case
[1]   P.G. (“Mother”) appeals the trial court’s order adjudicating S.G. (“S.G.”) to be

      a Child in Need of Services (“CHINS”). Mother argues that the Department of

      Child Services (“DCS”) failed to prove by a preponderance of the evidence that:

      (1) S.G.’s physical or mental condition was seriously impaired or seriously

      endangered as a result of Mother’s inability, refusal, or neglect to supply S.G.

      with necessary food, clothing, shelter, medical care, education, or supervision;

      and (2) S.G. needs care, treatment, or rehabilitation that she was unlikely to be

      provided without the coercive intervention of the court. Finding sufficient

      evidence to support the adjudication, we affirm the trial court’s judgment.


[2]   We affirm.


                                                     Issue
              Whether there is sufficient evidence to support the CHINS
              adjudication.


                                                     Facts
[3]   In 2015, Mother lived with her paternal grandparents and her father at the

      grandparents’ home. After running away, she was adjudicated to be a CHINS

      and court ordered to participate in a residential treatment program at Valle

      Vista Health System. In January 2016, while still in treatment, sixteen-year-old

      Mother gave birth to S.G. Mother was unable to take S.G. with her to Valle

      Vista, and her grandparents were unable to take placement of S.G. because of



      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-JC-2351 | March 30, 2017   Page 2 of 9
      their history with DCS. Because no other family members were available to

      care for S.G., she was placed in foster care.


[4]   Five days after S.G.’s birth, DCS filed a petition alleging that she was a

      CHINS. Specifically, the petition alleged that Mother lacked both the ability to

      provide S.G. with a safe, stable, and appropriate living environment and the

      financial means and parenting skills to provide S.G. with basic care and

      necessities. The petition further alleged that Mother was a patient at Valle Vista

      and had not successfully demonstrated an alternative plan for S.G.’s care.

      Therefore, according to the petition, the coercive intervention of the Court was

      necessary to ensure S.G.’s safety and well-being.


[5]   Evidence presented at the July 2016 fact-finding hearing revealed that Mother

      had initially participated in supervised visitation with S.G. at Valle Vista. By

      the time of the hearing, however, Mother had been discharged from Valle Vista

      and was living at her grandparents’ house with her grandparents, father, and

      several other family members. Mother had never been alone with S.G. and had

      been participating in supervised parenting time with S.G. four days a week at

      her grandparents’ home. At the time of the hearing, Mother was visiting with

      S.G. two hours three days a week and six to eight hours one day a week.

      Mother admitted that she had begun ending the longer visits early because she

      had “gotten tired and then like the whole situation exhausted – was exhausting .

      . . .” (Tr. 16).




      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-JC-2351 | March 30, 2017   Page 3 of 9
[6]   Visitation facilitator Whitney Gaines (“Gaines”) expressed her concern that

      Mother had begun ending the visits early. For example, during one visit,

      Mother said she was tired and wanted to end the long visit four hours early so

      she could get some sleep. However, toward the end of the visit, Mother “went

      and got dressed and changed her clothes and some friends had c[o]me by so

      when [we were] leaving[,] she took baby to the vehicle and then she went

      outside to meet her friends.” (Tr. 46). Gaines also explained that Mother

      needed a child care plan since she would be returning to school. Gaines was

      concerned that grandparents had significant health issues and would not be able

      to care for the child. Grandmother was on oxygen and there were several tanks

      in the house; yet, other members of the household continued to smoke. Father

      was on house arrest and had a suspended license but continued to drive and

      was the primary provider of transportation in the household. Father’s girlfriend

      had her own open DCS case, and others who lived in the house had not yet

      completed background checks. Other safety concerns included the recent

      infestation of bedbugs in the grandparents’ home and the lack of safety items,

      such as safety gates, that had been recommended in the home. Gaines also

      wanted to be sure that Mother was “able to adjust to school in addition to

      having a child and adjust to all of the other services before placing the child

      back in the home.” (Tr. 53).


[7]   DCS family case manager Kevisha Brookshire (“Brookshire”) also testified that

      she was concerned about Mother becoming distracted during the longer visits

      and ending them early. Specifically, Brookshire explained that “if [Mother is]


      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-JC-2351 | March 30, 2017   Page 4 of 9
      shortening visits how do I know [she’s] ready to be a full-time parent . . . .” (Tr.

      33). Brookshire also testified that Mother needs guidance on parenting skills,

      which is a safety concern. When asked why she felt that S.G. should be

      adjudicated to be a CHINS, Brookshire explained as follows:


              [Mother] would benefit from the help of DCS providing her with
              ongoing services. I mean I, I believe [Mother] could be a great
              mother, but I think she needs a little bit more time to learn how
              to adjust to being a teen mom cause it’s definitely not easy and
              she’s still sixteen and a teenager and she’s still sixteen and
              want[s] to do teenager things. So, [Mother] needs a little more
              time to adjust to learning on how to be a teen mom and
              balancing out being a teenager on top of balancing out how to be
              in school and I don’t know if [Mother] will be able to do that on
              her own.


      (Tr. 36).


[8]   Following the hearing, the trial court issued an order, which concluded that

      S.G. was a CHINS and provided in relevant part as follows:

              14. [S.G.]’s physical or mental condition is seriously impaired or
              seriously endangered as a result of the inability, refusal or neglect
              of the child’s parent, guardian, or custodian to supply the child
              with necessary food, clothing, shelter, medical care, education, or
              supervision. [Mother] is a sixteen-year-old mother who has a
              history of running away from home and was recently discharged
              from a residential facility. [Mother] has not been able to sustain
              more than a few hours of parenting time with her child at a time
              and is not ready to parent the child full-time.


              15. [S.G] needs care, treatment, or rehabilitation that she is not
              receiving and is unlikely to be provided or accepted without the

      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-JC-2351 | March 30, 2017   Page 5 of 9
              coercive intervention of the court. This Court is not required to
              wait until a child is harmed before intervening. The condition of
              this seven-month-old-child is that she requires a consistent
              caregiver who is able to provide for all of her needs. Until
              [Mother] acquires the skills to care for herself and her child, the
              intervention of this Court is needed to ensure that [S.G.] obtains
              the care she requires.


      (App. 104). Mother now appeals.


                                                  Decision
[9]   Mother argues that there is insufficient evidence to support the CHINS

      adjudication. When determining whether there is sufficient evidence to support

      a CHINS determination, we consider only the evidence most favorable to the

      judgment and the reasonable inferences to be drawn therefrom. In re S.D., 2
N.E.3d 1283, 1287 (Ind. 2014). This Court will not reweigh the evidence or

      reassess the credibility of the witnesses. Id. at 1286. Where, as here, a juvenile

      court’s order contains specific findings of fact and conclusions of law, we

      engage in a two-tiered review. In re A.G., 6 N.E.3d 952, 957 (Ind. Ct. App.

      2014). First, we determine whether the evidence supports the findings, and

      then, we determine whether the findings support the judgment. Id. Findings

      are clearly erroneous when there are no facts or inferences to be drawn

      therefrom that support them. Id. A judgment is clearly erroneous if the

      findings do not support the juvenile court’s conclusions or the conclusions do

      not support the resulting judgment. Id.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1610-JC-2351 | March 30, 2017   Page 6 of 9
[10]   A mother’s constitutionally protected right to raise her child is not without

       limitation. E.P. v. Marion Cty. Office of Family and Children, 653 N.E.2d 1026,

       1031-32 (Ind. Ct. App. 1995). This is because the State has a compelling

       interest in protecting the welfare of the child by intervening in the parent-child

       relationship when parental neglect, abuse, or abandonment is at issue. Id. at

       1032.


[11]   A CHINS proceeding is a civil action. In re N.E., 919 N.E.2d 102, 105 (Ind.

       2010). Therefore, DCS must prove by a preponderance of the evidence that the

       child is a CHINS as defined by the juvenile code. Id. INDIANA CODE § 31-34-

       1-1 provides that a child is a CHINS if, before the child becomes eighteen (18)

       years of age:

               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with the necessary food, clothing, shelter, medical care,
               education, or supervision; and

               (2) the child needs care, treatment, or rehabilitation that:

                        (A) the child is not receiving; and

                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.

[12]   A CHINS designation focuses on the child’s condition rather than the parent’s

       culpability. In re N.E., 919 N.E.2d at 105. The purpose of a CHINS

       adjudication is to provide proper services for the benefit of the child, not to

       punish the parent. Id. at 106.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1610-JC-2351 | March 30, 2017   Page 7 of 9
[13]   Here, Mother specifically contends that DCS failed to prove by a

       preponderance of the evidence that: (1) S.G.’s physical or mental condition

       was seriously impaired or seriously endangered as a result of [Mother’s]

       inability, refusal, or neglect to supply S.G. with necessary food, clothing,

       shelter, medical care, education, or supervision; and (2) S.G. needs care,

       treatment, or rehabilitation that she was unlikely to receive without the coercive

       intervention of the court. We address each of her contentions in turn.


[14]   First, our review of the evidence reveals that after sixteen-year-old Mother, who

       had previously been adjudicated to be a CHINS, was discharged from the

       residential treatment facility that she was court ordered to attend, she began

       ending her visits with her daughter early. She had never been alone with her

       daughter and had not spent more than a few hours at a time parenting her child.

       Mother lived with her paternal grandparents, her father, and other relatives,

       many of whom had not completed background checks. Both grandparents had

       health issues. Grandmother was on oxygen; yet, others in the household

       smoked in the house. Father was on house arrest, and even though his license

       had been suspended, he was the primary driver in the household. His girlfriend

       had an open case with DCS. In addition, grandparents’ home had recently

       become infested with bed bugs, and no one had provided safety items, such as

       safety gates, that had been recommended for the home. This evidence supports

       the trial court’s conclusion that S.G.’s physical or mental condition was

       seriously impaired or seriously endangered as a result of Mother’s inability to

       supply S.G. with the necessary supervision.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1610-JC-2351 | March 30, 2017   Page 8 of 9
[15]   Our review of the evidence further reveals that, at the time of the fact-finding

       hearing, Mother lacked the skills necessary to care for her infant daughter.

       Mother had never been alone with her daughter. In addition, she was faced

       with health and safety concerns in her grandparents’ home, such as household

       members who had not had background checks and who were smoking in the

       house around oxygen tanks and an infestation of bed bugs. Also,

       recommended safety items for S.G., such as safety gates, had not been

       purchased. This evidence supports the trial court’s conclusion that sixteen-year-

       old Mother was simply unable to remedy these situations and provide S.G. with

       a safe environment without the coercive intervention of the court. We therefore

       find sufficient evidence to support S.G.’s adjudication as a CHINS.


[16]   Affirmed.


       May, J. and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1610-JC-2351 | March 30, 2017   Page 9 of 9